Citation Nr: 0517031	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic disability 
manifested by joint pain, asserted as due to an undiagnosed 
illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic disability 
manifested by weight loss, asserted as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to April 
1992, including combat service in the Southwest Asia theater 
of operations during the Persian Gulf War, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran application to 
reopen claims of entitlement to service connection for joint 
pain and weight loss, both of which he asserted as due to 
undiagnosed illness.  The veteran perfected a timely appeal 
of these determinations to the Board.

In an unappealed March 1998 rating decision, the RO denied 
service connection for joint soreness, aching and cracking 
(joint pain) and weight loss, inability to gain weight 
(weight loss).  As noted above, in the November 1999 rating 
decision on appeal, the RO denied both of these claims on the 
basis that the veteran had failed to submit new and material 
evidence.  

When this case was initially before the Board in August 2002, 
the Board determined that the veteran's claims required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in October 2003, the Board remanded the matter to 
the RO.  In doing so, however, the Board mistakenly 
identified the issues on appeal as entitlement to service 
connection for joint pain and weight loss, i.e., there was no 
reference to finality, and since that time, the RO has 
adjudicated these issues on a de novo basis based on the 
Board's apparent implicit reopening of these claims.

Notwithstanding the above, because the Board is obligated to 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen these claims, and 
since neither the RO nor the Board has formally determined 
that new and material evidence has been received, the Board 
must address the finality of the RO's March 1998 denials of 
service connection because doing so goes to the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  In light of the foregoing, the Board has 
recharacterized the issues as stated on the title page.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  In a March 1998 rating decision, the RO denied the 
veteran's claim of service connection for joint pain; the RO 
notified the veteran of the decision and of his appellate 
rights, but he did not appeal this determination and the 
decision became final.

3.  In a March 1998 rating decision, the RO denied the 
veteran's claim of service connection for weight loss; the RO 
notified the veteran of the decision and of his appellate 
rights, but he did not appeal this determination and the 
decision became final.

4.  Evidence added to the record since the March 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's joint pain 
claim.

5.  Evidence added to the record since the March 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's weight 
loss claim.

6.  The evidence shows that the veteran has a joint pain that 
had its onset during service.

7.  The evidence shows that the veteran weighed 133 pounds at 
service entry, 150 pounds at service separation, and in 
October 2004, his weight was recorded as 202 pounds; the 
evidence does not reflect that the veteran has a chronic 
disability manifested by weight loss.


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1998 rating decision that 
denied the veteran's claim of service connection for joint 
pain is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The RO's unappealed March 1998 rating decision that 
denied the veteran's claim of service connection for weight 
loss is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

3.  Evidence received since the March 1998 RO rating decision 
is new and material; the claim of entitlement to service 
connection for pain of multiple joints is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

4.  Evidence received since the March 1998 RO rating decision 
is new and material; the claim of entitlement to service 
connection for weight loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

5.  Chronic disability manifested by pain of multiple joints 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).

6.  Chronic disability manifested by weight loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of service connection for chronic disability 
manifested by joint pain and weight loss, and that the 
requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and numerous Supplemental Statements of the Case 
(SSOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of those documents, as well as the RO's September 1997 
and March 2004 "VCAA" letters," and the "VCAA" letter 
sent to the veteran by the Board in November 2002, together 
with the Board's October 2003 remand, VA carefully advised 
him of the information and evidence necessary to substantiate 
his claims.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's voluminous communications to the veteran, whether they 
were via letters, the SOCs, the SSOCs, RO decisions or the 
Board's October 2003 remand, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical; voluminous records of private and VA treatment, 
dated from the 1990s to 2005; reports of formal VA 
examinations that were performed in July and October 1997, 
April and June 1999, and November 2004, which were conducted 
to determine whether the veteran had joint pain and/or weight 
loss related to service, to include as secondary to 
undiagnosed illness related to his Persian Gulf War service; 
and statements and written argument submitted by or on behalf 
of the veteran.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Application to reopen a claim of service connection for 
respiratory disability

In an unappealed March 1998 rating decision, the RO denied 
service connection for joint pain and weight loss on the 
basis that these claims were not well grounded under the law 
then in effect because there was no competent medical 
evidence linking these conditions to service.  

The evidence of record at the time of the March 1998 rating 
decision consisted of the service medical records; the July 
1997 Persian Gulf registry examination report; October 1997 
VA general medical and joints examination reports; lay 
statements; and statements and written argument submitted by 
or on behalf of the veteran.

The service medical records include the Report of Medical 
Examination at service entry, which was conducted in November 
1988, and reflects that the veteran weighed 133 pounds.  
Further, the Report of Medical Examination at service 
separation, which was performed in March 1992, shows that he 
weighed 150 pounds.

The July 1997 Persian Gulf registry examination report 
reflects that the veteran reported having pain and soreness 
in his joints and that his bones ached; he also complained 
that he was unable to gain weight.  After performing a 
physical examination of the veteran, the physician stated 
that no specific abnormalities were found, and he diagnosed 
the veteran as having unexplained symptoms.

The October 1997 VA general medical and joint examination 
reports, which were conducted on the same day by the same 
physician, show that the veteran complained of pain and 
soreness in his joints and an inability to gain weight.  
After a physical examination of the veteran's hands, wrists, 
ankles, elbows, cervical spine, lumbosacral spine, knees, 
hips and feet, the physician concluded that there were no 
objective findings of joint abnormalities.  The physician 
diagnosed the veteran as having arthralgia in the hands, 
wrists and ankles.  He indicated that the veteran might have 
rheumatoid arthritis; however, laboratory tests results were 
within normal limits.  With regard to the veteran's weight, 
the examiner indicated that the veteran was underweight 
"with no apparent cause."  The examiner speculated that the 
condition might be due to hyperthyroidism; however, 
laboratory tests excluded that diagnosis.

In addition, documentary evidence shows that the veteran and 
his unit were exposed to numerous environmental toxins during 
his combat service in the Persian Gulf.  Further, in various 
lay statements, the writers reported that the veteran had 
changed greatly since his Persian Gulf War service, and he 
and his representative asserted that service connection was 
warranted for joint pain and weight loss.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the March 1998 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen a claims of 
service connection for joint pain and weight loss, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because he filed it 
at the RO prior to August 29, 2001.

Evidence associated with the claims folder since the March 
1998 rating decision includes VA outpatient and 
hospitalization records, dated from 1998 to 2005; an April 
1999 VA joints examination report; a June 1999 VA infectious, 
immune and nutritional disabilities examination report; 
November 2004 VA joints and general medical examination 
reports; and statements and written argument submitted by or 
on behalf of the veteran.

With regard to the veteran's joint pain claim, of particular 
significance are several notations in the VA treatment 
records, as well as the April 1999 VA joints examination 
report, the June 1999 VA infectious, immune and nutritional 
disabilities examination report, and the November 2004 VA 
joints and general medical examination reports.

In a May 1998 entry, a VA examiner noted that the veteran was 
admitted for inpatient treatment with complaints of pain in 
his ankles, knees, hands and neck, and that he was diagnosed 
as having diffuse joint pain.  In an August 1998 reflects 
that the veteran presented with multiple joint complaints and 
was concerned that he might have degenerative joint disease.  
A physical examination failed to disclose any swelling or 
joint deformities and the physician diagnosed the veteran as 
having arthralgia with no signs of arthritis.  Similarly, an 
October 1998 outpatient record states that the veteran 
presented with joint aches and pain, but that a physical 
examination failed to disclose any evidence of joint 
deformities.  In addition, the physician reported that X-rays 
were normal.  Moreover, in a January 2005 entry, a VA 
examiner noted the veteran's continuing complaints of 
multiple joint pain and indicated that X-rays were negative 
for "any degenerative joint disease of any kind"; the 
diagnosis was joint pain.

The April 1999 VA joints examination report reflects that the 
veteran reported having bilateral knee, ankle, wrist, elbow 
and low back problems.  The examination was negative for any 
joint abnormalities, and the physician noted that the veteran 
served in the Persian Gulf and had multiple joint 
discomforts.  His impression was that the veteran's joint 
pain might be secondary to tight hamstring muscles or tight 
calf muscles, and noted that the veteran had a thin frame 
with minimal subcutaneous tissue for cushioning.

The physician who conducted that the June 1999 VA infectious, 
immune and nutritional disabilities examination also 
discussed the veteran's pertinent medical history.  During 
the examination, the veteran complained of having pain 
affecting many of his joints, and following his physical 
evaluation of the veteran, the physician diagnosed him as 
having arthralgia without evidence of synovitis.  With 
respect to his weight loss, the physician stated that that 
condition was most likely a manifestation of his post-
traumatic stress disorder (PTSD), which has been rated as 70 
percent disabling since April 2, 1998.  

As an aside, the Board observes that the veteran's PTSD is 
his only compensably disabling service-connected disability, 
and because of the severity of that condition, in a February 
1999 rating decision, the RO established the veteran's 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective April 3,1998.

At the outset of the November 2004 VA joints examination 
report, the examiner indicated that he had reviewed the 
veteran's claims folder and discussed the veteran's pertinent 
history.  The examination report reflects that the veteran 
presented with complaints of joint pain in his ankles, knees, 
hips, hands and wrists.  Physical examination of each of 
these joints was negative, and the impression of the examiner 
was:  (1) the wrist examination is normal; (2) the hand 
examination is normal, (3) the ankle examinations are normal; 
(4) the knee examinations are normal; and (5) the hip 
examinations are normal.  Following these diagnoses, the 
examiner commented that the veteran did not exhibit any 
physical evidence of joint impairment.

At the outset of the November 2004 VA general medical 
examination report, which was conducted in conjunction with 
the veteran's weight loss claim, the examiner indicated that 
he had reviewed the veteran's claims folder.  During the 
examination, the veteran reported that for several years he 
was unable to get his weight above 140 pounds.  In addition, 
the examination report states that when the examiner 
explained the veteran the reason that the examination was 
being conducted, the veteran was "very surprised" because 
he thought that this issue had been dropped since over the 
last six to eight months he had gained weight without any 
change in his eating or exercise habits.

Reviewing the veteran's medical history, the examiner 
observed a February 2000 VA outpatient treatment entry shows 
that the veteran weighed 162 pounds, and that in April 2004, 
his height was recorded as 72 inches and his weight at 202 
pounds.

This evidence bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's joint pain and weight loss claims.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims of service connection for 
joint pain and weight loss are reopened.  

Service connection for joint pain and weight loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Joint pain

Following a careful review of the record, the Board concludes 
that service connection is warranted for pain of multiple 
joints.  In reaching this determination, the Board notes that 
the evidence shows that the veteran served in the Persian 
Gulf War and was exposed to numerous environmental toxins.

Further, the July 1997 Persian Gulf registry examination 
report shows that in light of the veteran's reported symptoms 
and the clinical findings obtained from a physical 
examination of the veteran, the physician found that he had 
no joint abnormalities and diagnosed the veteran as having 
"unexplained symptoms."  Similarly, the physician who 
conducted the October 1997 VA general medical and joint 
examinations noted the veteran complained of pain and 
soreness in his joints; however, after a physical examination 
of the veteran's hands, wrists, ankles, elbows, cervical 
spine, lumbosacral spine, knees, hips and feet revealed no 
objective findings of joint abnormalities, he diagnosed the 
veteran as having arthralgia in the hands, wrists and ankles.  
Moreover, although he speculated that the veteran might have 
rheumatoid arthritis, laboratory findings ruled out that 
diagnosis.

In addition, in May, August, and October 1998, as well as 
January 2005 treatment entries, which were made on both 
outpatient and inpatient bases, various VA examiners noted 
the veteran's continued complaint of pain in his numerous 
joints and, after examining him, diagnosed the veteran as 
having diffuse joint pain and arthralgia, and ruled out a 
diagnosis of degenerative joint disease based on X-ray 
findings.

The April 1999 VA joints examination report similarly 
reflects that the veteran reported having pain in his knees, 
ankles, wrists, elbows and low back, and that a physical 
examination was again negative for any joint abnormalities; 
however, the examiner speculated that these problems might be 
secondary to tight hamstring muscles or tight calf muscles, 
and noted that the veteran had a thin frame with minimal 
subcutaneous tissue for cushioning.  The Board notes that 
this represents the only evidence against the claim, and is 
tempered by the veteran's subsequent complaints, which 
continued after he gained quite a bit of weight, as pointed 
out by the examiner who performed the November 2004 VA 
general medical examination.

Further, the physician who conducted that the June 1999 VA 
infectious, immune and nutritional disabilities examination 
diagnosed him as having arthralgia without evidence of 
synovitis, and the November 2004 VA joints examiner, after 
noting the veteran's complaints of joint pain in his ankles, 
knees, hips, hands and wrists, indicated that a physical 
examination of each of these joints was negative, diagnosed 
the veteran as having normal wrists, hands, ankles, knees and 
hips, with no evidence of joint impairment.

As discussed above, VA specifically recognizes joint pain as 
a sign or symptom that might represent a manifestation of 
undiagnosed illness.  In light of the foregoing, the Board 
finds that the preponderance of the evidence supports the 
veteran's claim of service connection for pain of multiple 
joints as due to undiagnosed illness, and accordingly, 
service connection is warranted for this condition.

B.  Weight loss

Following a careful review of the record, the Board concludes 
that service connection is not warranted for weight loss.  In 
reaching this determination, the Board acknowledges that the 
veteran served in the Persian Gulf War and was exposed to 
numerous environmental toxins, but emphasizes that the 
medical evidence discloses that the veteran has gained, 
rather than lost weight, since his entry into active duty, 
and particularly in recent years.  As such, in the absence of 
medical evidence indicating that the veteran currently 
suffers from a chronic condition manifested by weight loss, 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), there 
is no basis upon which to award service connection, and the 
claim must be denied.

As discussed above, during his period of active duty the 
veteran's weight increased from 133 to 150 pounds, and in 
October 2004, without changing his diet or exercise habits, 
his weight increased to 204 pounds.  As such, the evidence 
conclusively shows that he does not have a chronic disability 
manifested by weight loss.

In reaching this determination, the Board notes that although 
it does not question the sincerity of the veteran's 
conviction that for many years he was unable to gain weight, 
and that this problem was related to environmental toxins to 
which he was exposed during the Persian Gulf War, the Board 
highlights that at the November 2004 VA general medical 
examination, he expressed surprise that the issue remained in 
appellate status given his substantial weight gain.  In light 
of the foregoing, the preponderance of the evidence is 
against this claim and service connection must be denied.


ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for joint pain and 
weight loss are reopened.

Service connection for pain of multiple joints is granted.

Service connection for weight loss is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


